DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 7, 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Petelle U.S. Patent No. (5,716,388) in view of in view of Smith U.S. Publication (2016/0374851 A1) and further in view of McNally et al. U.S. Patent No. (6,149,617).
With respect to claim 7 (independent claim), Petelle substantially discloses a brace (10, figs.1-6) for treating a portion of a human body, the brace comprising: 
a brace body (where element 20 is located in fig.1) including a brace fastener (32, 34, fig.1) disposed on an end of the brace body, the brace fastener configured to fasten to an end of the brace body, thereby enabling securement of the brace about a portion of a human body (as shown in phantom in figs.5-6); and an aromatherapy heat or cool treatment pack (26) and ([Col.3], lines 13-20) having a first face and a second face opposite the first broad face, wherein when the aromatherapy heat or cool treatment pack (26) is attached to the heat pack fastener, the entire first face of the aromatherapy heat or cool treatment pack is within a surface area of the brace body (as shown in figs.5-6).
Petelle substantially discloses the invention as claimed except (1) a plurality of aromatherapeutic components, a plurality of temperature maintaining components, and (2) a heat pack fastener disposed on an interior surface of the brace body and a corresponding heat pack fastener disposed on the first face and corresponding to the heat pack fastener such that the aromatherapy heat or cool treatment pack is removably attachable to the interior surface of the brace body.
McNally et al. substantially discloses the invention as claimed except a plurality of aromatherapeutic components and a plurality of temperature maintaining components.
Smith however, teaches a thermal-treatment process including providing at least one faux-stone apparatus, such as in a pre-packaged kit. The process in some implementations includes providing a faux-stone usage instruction, such as on kit packaging or with the faux-stone apparatus(es) within the packaging. The process includes heating or cooling the faux-stone apparatus, yielding a thermally-effected faux-stone apparatus. The process also includes applying at least one thermally-effected faux-stone apparatus to a user.  Each apparatus includes a natural granular filler comprising a multiplicity of natural granules (abstract).  The filler includes a mixture of a fluid (e.g., gel) and granules, the fluid and/or the granules can be configured with these heating properties [0075]. The filler includes at least one temperature maintaining component such as cherry pits [0069] and (abstract, a natural granular filler (cherry pits) comprising a multiplicity of natural granules configured to (i) retain heat received by conduction or radiation and by radiation and/or conduction transfer the heat to a user) and [0013].
In view of the teachings of Smith, it would have been well within the skill of an ordinary artisan before the effective filing date of the invention to modify the aromatherapy heat or cool treatment pack of Petelle by incorporating a plurality of aromatherapeutic components, a plurality of temperature maintaining components for maintaining the temperature within the brace for applying heat, cold, and/or pressure stimuli selectively to one or more parts of a user body [0037].
The combination of Petelle/Smith substantially discloses the invention as claimed except a heat pack fastener disposed on an interior surface of the brace body and a corresponding heat pack fastener disposed on the first face and corresponding to the heat pack fastener such that the aromatherapy heat or cool treatment pack is removably attachable to the interior surface of the brace body.
McNally et al. discloses a brace for (10, figs.1-7) treating a portion of a human body (shown in phantom in fig.1), the brace (10) comprising: a brace body (11, fig.2) and ([Col.2], lines 65-67) including a heat pack fastener via hook and loops ([Col.4], lines 17-21) disposed on an interior surface of the brace body (shown in figs.2-3 and 5, the hook and loop fastener is disposed on the interior surface of pocket 15) and a brace fastener via hook and loop or VELCRO (12) in conjunction with leverage loop (16) disposed on an end of the brace body (as shown in fig.2) disposed on an end of the brace body (as shown in fig.2), the brace fastener configured to fasten to an end of the brace body (shown in phantom in fig.1), thereby enabling securement of the brace about a portion of a human body (as shown in fig.1 the brace is secured to the forearm of the user); and an aromatherapy heat or cool treatment pack or gel (20) and ([Col.3], lines 11-17 and 39-42) and ([Col.4], lines 1-9) and a corresponding heat pack fastener or hook and loop ([Col.4], lines 17-25) corresponding to the heat pack fastener such that the aromatherapy heat or cool treatment pack is removably attachable via the hook and loop fastener to the interior surface of the brace body (11); wherein the heat pack fastener is disposed on an exterior face of the interior surface (shown in fig.5) of the brace body ([Col.4], lines 17-21), such that when the aromatherapy heat or cool treatment pack or gel (20) is attached to the heat pack fastener, the aromatherapy heat or cool treatment pack is configured to engage the portion of the human body directly (as shown in fig.1 in phantom).
In view of the teachings of McNally et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interior surface of the brace body of Petelle/Smith by incorporating a heat pack fastener disposed on an interior surface of the brace body and a corresponding heat pack fastener disposed on the first face and corresponding to the heat pack fastener for removably affixing the treatment pack to the interior surface of the brace body.
With respect to claim 2, the combination of Petelle/Smith/ McNally et al. substantially discloses the invention as claimed. Smith further teaches the plurality of temperature maintaining components comprise cherry pits [0069].  
With respect to claim 4, the combination of Petelle/Smith/ McNally et al. substantially discloses the invention as claimed except the temperature maintaining component maintains a temperature of the aromatherapy heat or cool pack for approximately 30 minutes.  
Smith teaches the plurality of temperature maintaining components comprise cherry pits [0069] which is the same as disclosed by Applicant (see claim 2 above), as such, the temperature maintaining component (cherry pits) taught by Smith inherently maintains a temperature of the aromatherapy heat or cool pack for approximately 30 minutes. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 13, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such, the combination of Petelle/Smith/ McNally et al. teaches a method of providing treatment and support to a body portion of a user using the brace of claim 7 (see rejection above), the method comprising the following steps, in order: changing a temperature of the aromatherapy heat or cool treatment pack by at least 10 degrees Celsius; attaching the aromatherapy heat or cool treatment pack to the brace body; and placing the brace body on a body portion of the user such that the aromatherapy heat or cool treatment pack engages the body portion of the user directly, such that it contacts the skin of the body portion.  
With respect to claim 14, the combination of Petelle/Smith/ McNally et al. substantially discloses the invention as claimed.  McNally et al. further discloses maintaining the brace on the body portion of the user for a predetermined treatment duration ([Col.1], lines 8-12); in ([Col.1], lines 35-39) McNally et al. discloses in orthopedic applications, normally for the first 72 hours after injury, cold packs are employed. After those 72 hours, quite often a heated pad is to be applied to assist in the healing or curative process, which implies the use and/or application is for a predetermined treatment duration to assist in the healing process.
With respect to claim 22, the combination of Petelle/Smith/ McNally et al. substantially discloses the invention as claimed.  Petelle further discloses when the brace is worn by a user, the aromatherapy heat or cool treatment pack is attached to the heat pack fastener and is fully covered by the brace body (as shown in figs.5-6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petelle/Smith/ McNally et al. as applied to claim 2 above, and further in view of Bretl et al. U.S. Publication No. (2008/0064996 A1).
With respect to claim 3, the combination of Petelle/Smith/McNally et al. substantially discloses the invention as claimed except the plurality of aromatherapeutic component comprise at least one of eucalyptus leaves and eucalyptus oil.
Bretl et al. substantially discloses a brace or chassis (figs.5 and 7) for treating a portion of a human body [0009], the brace comprising:
 a brace body (shown in fig.5) including at least one fastener [0103] and (18a, fig.5) adapted for fastening the brace about the portion of the human body [0103]; and 
an aromatherapy heat or cool treatment pack removably attached to the brace body [0009] and [0015], the aromatherapy heat or cool treatment pack comprising at least one aromatherapeutic component comprise at least one of eucalyptus leaves and eucalyptus oil [0081].
	In view of the teachings of Bretl et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of aromatherapeutic component of Petelle/Smith/ McNally et al. by incorporating at least one of eucalyptus leaves and eucalyptus oil used for aromatherapy to be delivered through the skin [0081].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petelle/Smith/ McNally et al. as applied to claim 7 above, and further in view of Yewer, Jr. U.S. Patent No. (5,591,122).
With respect to claim 6, the combination of Petelle/Smith/ McNally et al. substantially discloses the invention as claimed except the heat pack fastener of the brace body and the corresponding heat pack fasteners of the aromatherapy heat or cool treatment pack include a plurality of fastening strips heat or cool treatment pack are aligned enabling securement to each other; wherein disposed widthwise across a surface thereof, wherein the plurality of fastening strips of brace body and the aromatherapy the longitudinal axis of each of the plurality of fastening strips is perpendicular to the longitudinal axis of the brace body.
Yewer however, teaches a convertible abdominal support belt for securing around the waist of a user has an insulator insert panel for adding warmth to the user which may be removed when coolness is desired (abstract) having removable insulator insert 14 as part of the belt 10 as provided by this invention. Referring to FIG. 3, this is accomplished by providing vertically oriented strips of hook and loop type fastening material 41, 42, 43, 44 and 45 on the interior surface of the body 16 at the rear thereof and spaced apart (as shown in figs.2-4) and ([Col.3], lines 23-28) and ([Col.1], lines 55-62) and Corresponding to the locations of the strips 41, 42, and 43 when the body 16 and insert 14 are laid flat, strips 51, 52 and 53 of hook type fastening material are stitched onto the exterior surface of a panel 58 of the insert 14 and ([Col.3], lines 29-32). As shown in (figs.2-4) the longitudinal axis of each of the plurality of fastening strips is perpendicular to the longitudinal axis of the brace body.
In view of the teachings of Yewer, Jr., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of the fasteners of Petelle/Smith/ McNally et al. such that the heat pack fastener of the brace body and the corresponding heat pack fasteners of the aromatherapy heat or cool treatment pack include a plurality of fastening strips heat or cool treatment pack are aligned enabling securement to each other; wherein disposed widthwise across a surface thereof, wherein the plurality of fastening strips of brace body and the aromatherapy the longitudinal axis of each of the plurality of fastening strips is perpendicular to the longitudinal axis of the brace body for removably securing the insert or aromatherapy heat or cool treatment pack to the foundation ([Col.1], lines 55-62).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-7 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11 and 14-15 of U.S. Patent No. (10,561,513).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are of a broader recitation than that of the patented application.
Claim 7 of the instant application recites: a brace for treating a portion of a human body, the brace comprising: a brace body including a heat pack fastener disposed on an interior surface of the brace body and a brace fastener disposed on an end of the brace body, the brace fastener configured to fasten to an end of the brace body, thereby enabling securement of the brace about a portion of a human body; and an aromatherapy heat or cool treatment pack having a first face and a second face opposite the first broad face, and including a plurality of aromatherapeutic components, a plurality of temperature maintaining components, and a corresponding heat pack fastener disposed on the first face and corresponding to the heat pack fastener such that the aromatherapy heat or cool treatment pack is removably attachable to the interior surface of the brace body; wherein when the aromatherapy heat or cool treatment pack is attached to the heat pack fastener, the entire first face of the aromatherapy heat or cool treatment pack is within a surface area of the brace body
Claim 1 of U.S. Patent No. (10,561,513) recites: a brace for treating a portion of a human body, the brace comprising: a brace body including a heat pack fastener disposed on an interior surface of the brace body and a brace fastener disposed on an end of the brace body, the brace fastener configured to fasten to an end of the brace body, thereby enabling securement of the brace about a portion of a human body; an aromatherapy heat or cool treatment pack including a plurality of aromatherapeutic components, a plurality of temperature maintaining components, and a corresponding heat pack fastener corresponding to the heat pack fastener such that the aromatherapy heat or cool treatment pack is removably attachable to the interior surface of the brace body; wherein the body brace further comprises: a main body portion including a first end, a second end, a first side, a second side, and a first fastener including a pair of fasteners disposed on the first side and the second side, the first pair of fasteners configured to attach to each other about a knee, the first end opposing the second end and the first side opposing the second side; a first extension extending perpendicularly outwardly from the second side of the main body portion adjacent the first end, the first extension including a second fastener disposed on an end thereof, the second fastener configured to attach to the first side of the main body portion adjacent the first end about a user's leg above the knee; a second extension extending perpendicularly outwardly from the first side of said main body portion adjacent the second end, the second extension including a third fastener disposed on an end thereof, the third fastener configured to attach to the second side of the main body portion adjacent the second end about the user's leg below the knee; and a kneecap receiving opening cut out from a center of the main body portion, the kneecap receiving opening configured to receive a kneecap therethrough, wherein the first extension is offset relative to the second extension about a central longitudinal and central latitudinal axis of the main body portion, such that they are asymmetrical with respect to each other about a center of the main body portion.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of U.S. Patent No. (10,561,513) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of U.S. Patent No. (10,561,513) is in effect a “species” of the “generic” invention of instant application drawn to claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant invention is anticipated by claim 1 of the U.S. Patent No. (10,561,513), it is not patentably distinct from claim 1 of the U.S. Patent No. . (10,561,513).
All of the limitations of claim 2 of the instant application can be found in claim 8 of U.S. Patent No. (10,561,513).
All of the limitations of claim 3 of the instant application can be found in claim 9 of U.S. Patent No. (10,561,513).
All of the limitations of claim 4 of the instant application can be found in claim 10 of U.S. Patent No. (10,561,513).
All of the limitations of claim 6 of the instant application can be found in claim 11 of U.S. Patent No. (10,561,513).
All of the limitations of claim 13 of the instant application can be found in claim 14 of U.S. Patent No. (10,561,513).
All of the limitations of claim 14 of the instant application can be found in claim 15 of U.S. Patent No. (10,561,513).

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 07/29/2022, with respect to the rejection(s) of claim(s) 2-4, 6-7 and 13-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Petelle.  The office has maintained the prior art drawn to Smith/ McNally et al./Yewer, Jr. to cure the deficiencies of Petelle.
Claims 2-4, 6-7 are rejection under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism have been withdrawn in view of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786